Citation Nr: 1611294	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-21 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee 


THE ISSUES

Entitlement to a clothing allowance pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 for wear or tear of the clothing of the Veteran due to a back brace, right knee brace, and bilateral wrist braces, and due to damage to the Veteran's outer garments caused by prescribed topical medications for service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to February 1969, from March 1976 to July 1, 1983, and from December 2003 to January 2009.  The Veteran has served in combat and has been awarded the Combat Action Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Medical Center in Memphis, Tennessee.  In August 2013, the claims were denied for a clothing allowance for wear or tear of the clothing of the Veteran due to a back brace, bilateral knee braces, and bilateral wrist braces.  It was noted in the notification letter, if the Veteran would like to have a Board Certified Orthotist to visually evaluate the appliances/devices to ensure the proper decision was rendered, then he should contact the Memphis VA Prosthetics department for an appointment to be scheduled.  The Veteran initiated an appeal and was issued a statement of the case (SOC).  In the SOC, the Veteran was granted clothing allowances for wear or tear of the clothing of the Veteran due to use of crutches and left knee brace, resolving those matters.  The SOC also indicated that a clothing allowance due to damage to the Veteran's outer garments caused by prescribed topical medications for service-connected scars was not in order.  The Veteran perfected an appeal.  In a February 2015 decision, the claim for a clothing allowance due to damage to the Veteran's outer garments caused by prescribed topical medications for service-connected scars was again denied and the Veteran perfected an appeal.  In August 2015, the Veteran testified before the undersigned at a Board hearing via videoconference from the Nashville, Tennessee RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  
REMAND

A clothing allowance is paid if one of three criterion is satisfied.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).  The first criterion is that the Veteran, because of a service-connected disability or disabilities constituting loss or loss of use of a hand or foot, wears or uses a prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  Such must be established during a VA examination or an examination or hospital report from any government or private institution.  The second criterion is that the Veteran, because of a service-connected disability or disabilities, wears or uses a prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  The third criterion is that the Veteran, due to a service-connected disability, uses a medication prescribed by a physician for a skin condition that causes irreparable damage to outer garments.  Both the second and third criterion must be established by the Under Secretary for Health, to include the Chief Medical Director or a designee thereof.  

The Veteran contends that his back brace, right knee brace, and wrist braces all result in damage to his clothing, apparently due to friction to his clothing as well as the metal in the braces which make them rigid, all causing damage to fabric.  The Veteran also indicates that his right knee brace is similar to the left knee brace for which he was granted a clothing allowance.  The Veteran further maintains that he has been prescribed topical medications due to his service-connected scarring, and also uses grease cream on his back to assist with the brace, which all cause permanent staining of his clothing.  He said that he has been told to only wear white or similarly colored clothing to try to prevent staining.  

There is no evaluation addressing whether the Veteran's back brace, left knee brace, wrist braces, and topical medications cause the damage, as claimed.  The Chief of Prosthetics reviewed the Veteran's chart, but the Veteran was not physically evaluated.  In view of his testimony in particular, the Board finds that he should be examined and provided the opportunity to present the clothing which he says has been damaged, 

Accordingly, the case is REMANDED for the following action: 

1.  Schedule the Veteran for an appropriate examination to address whether the Veteran's back, knee, and wrist braces result in wear and tear to the Veteran's clothing.  The examiner should also assess if the Veteran's topical medications cause irreparable damage to outer garments.  The Veteran should be asked to bring to the examination the affected clothing which he says has been damaged.  If there is wear and tear, and staining due to prescribed braces/orthotics, and topical medications, for service-connected disabilities, the examiner should certify any such wear and tear, and staining to the Veteran's clothing was caused by his prescribed braces/orthotics, and topical medications, for service-connected disabilities.

The report of examination should include a complete rationale for all opinions expressed. 

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied as to each clothing allowance issue, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

